Exhibit 10.43

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
November 1, 2008, by and between NATURAL ALTERNATIVES INTERNATIONAL, INC., a
Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 1, 2004, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 1.1. is hereby amended by deleting “November 1, 2009” as the last day
on which Bank will make advances under the Line of Credit, and by substituting
for said date “November 1, 2010,” with such change to be effective upon the
execution and delivery to Bank of a promissory note dated as of November 1, 2008
(which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.

2. Section 4.3.(d) is hereby deleted in its entirety, and the following
substituted therefor:

“(d) not later than 15 days after and as of the end of each month, an inventory
collateral report, Borrowing Base Certificate, an aged listing of accounts
receivable and accounts payable, and a reconciliation of accounts; semi-monthly
collateral report if Borrower elects to use 35% concentration allowance for
Mannatech, Inc. and a new account debtor acceptable to Bank, and not later than
30 days after and as of the end of each May and November, a list of the names,
addresses and contact phone numbers of all Borrower’s account debtors;”

3. Sections 4.9.(c) and 4.9.(d) are hereby deleted in their entirety, and the
following substituted therefor:

“(c) Net income after taxes not less than $1.00 as of each fiscal quarter,
commencing March 31, 2009 and quarterly thereafter; net loss at fiscal year end
June 30, 2009 not to exceed $2,500,000.00; Net Income after taxes not less than
$750,000.00 on an annual basis, commencing June 30, 2010, determined as of each
fiscal year end.

 

-1-



--------------------------------------------------------------------------------

(d) Fixed Charge Coverage Ratio not less than 0.50 to 1.0 as of each fiscal
quarter end, commencing March 31, 2009, and not less than 1.25 to 1.0
thereafter, determined on a rolling 4-quarter basis, with “Fixed Charge Coverage
Ratio” defined as the aggregate of net profit after taxes plus depreciation
expense, amortization expense and net contributions, divided by the aggregate of
the current maturity of long-term debt and capitalized lease payments.”

4. In consideration of the changes set forth herein and as a condition to the
effectiveness hereof, immediately upon signing this Amendment Borrower shall pay
to Bank a non-refundable fee of $25,000.00 for the Line of Credit.

5. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

6. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.     WELLS FARGO BANK, NATIONAL
ASSOCIATION By:   /s/ Mark A. LeDoux     By:   /s/ Michael F. Sullivan Title:  
Chairman & C.E.O.      

Michael F. Sullivan

SVP/Loan Team Manager

By:   /s/ Kenneth E. Wolf       Title:   CFO      

 

-2-